Citation Nr: 1036429	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 
1983.

This matter came initially before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  
	
The Board previously remanded the case to the RO for further 
development in July 2007, primarily to obtain records as to 
receipt of disability benefits from the Social Security 
Administration (SSA).  Upon completing these actions, the case 
was returned to the Board for further appellate review.

The Board previously denied the Veteran's claim for PTSD in a 
June 2008 decision, but the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion to vacate this 
decision and remand the matter back to the Board for additional 
action in June 2009.

The Board finds that the Veteran perfected a timely appeal as to 
the issues of service connection for migraines and Meniere's 
disease.  38 C.F.R. §§ 20.300, 20.302.  Specifically, the Veteran 
submitted a claim for service connection for migraines and 
Meniere's disease in January 2006.  The RO notified the Veteran 
of his determination denying the claims on May 2006.  The Veteran 
filed a notice of disagreement (NOD) the same month.  A statement 
of the case (SOC) was issued in November 2007.  The Veteran filed 
a Form 9 in December 2007.  Therefore, these issues are properly 
before the Board.

In July 2010, the Veteran and his attorney submitted additional 
medical evidence that consisted of a June 2006 written statement 
from social worker; Mobile Vet Center records dated from March 
2002 to June 2006; records from Cincinnati VA dated from May 2010 
to June 2010; and medical records from VA Gulf Coast Veterans 
Health Care System dated in June 2010.  The Veteran waived his 
right to have the case remanded for initial AOJ review.

The issues of service connection for migraines and Meniere's 
disease are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDING OF FACT

PTSD is shown by the evidence to be causally linked to a stressor 
event in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board recognizes that the Veteran requested a travel board 
hearing for PTSD in a December 2007 Form 9.  However, the 
Veteran's attorney stated that the case would be satisfied by 
finding of service connection for PTSD, as indicated in an August 
2010 written statement.  The Board grants the Veteran's claim for 
service connection for PTSD, which constitutes a full grant of 
that benefit sought on appeal.  As such, the Board determines 
that no further action is required to comply with the VCAA and 
the implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran contends that he has PTSD due to a personal assault 
during military service.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection for certain chronic diseases, including 
psychoses, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
his lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  Effective 
on July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  38 C.F.R. § 3.304(f).  These 
amendments do not apply to PTSD claims based on personal assault.  

The Veteran does not contend, nor does the record reflect that he 
engaged in combat.  Rather, the Veteran contends that he 
developed PTSD as a result of having been sexually assaulted in 
service.

VA has recognized that, in claims for service connection for PTSD 
based upon an in-service personal assault, Veterans face 
particular challenges because such incidents are often not 
officially documented.  Bradford v. Nicholson, 20 Vet.App. 200, 
206 (2006) (quoting 38 C.F.R. § 3.304(f)(4)); see also Patton v. 
West, 12 Vet.App. 272, 278-80 (1999) ("[i]n personal assault 
cases, the Secretary has undertaken a special obligation to 
assist a claimant ... in producing corroborating evidence of an 
in-service stressor, including interpretation of the Veteran's 
behavior changes by a clinician."); VA Manual M-21-1, pt. III,  
# 5.14c(9).

Evidence from other sources may be used to corroborate the 
Veteran's account of the stressful incident.  38 C.F.R. § 
3.304(f).  Examples of such evidence include, but are not limited 
to: records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; ... and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; tests for sexually 
transmitted diseases; or unexplained economic or social behavior 
changes. Id.

The evidence of record establishes that the Veteran has a current 
diagnosis of PTSD.  (See May 2002 private psychologist's 
evaluation; January 2003 VA psychiatric examination report; and 
July 2005 psychological assessment requested by VA Vocational 
Rehabilitation).  This diagnosis is predicated on the Veteran's 
allegation of sexual assault that occurred in 1982.  

At issue is whether there is credible supporting evidence of an 
in-service stressor.  As the basis for his claim the Veteran 
identifies incidents during service in which a sexual assault 
occurred.  These incidents are described in a September 1998 
personal hearing, April 2002 PTSD stressor questionnaire, 
reported history of examination, and as provided in the Veteran's 
account of events in 1982 that he was assaulted by his roommate 
and other men in a shower in the barracks.  The incident 
allegedly occurred aboard the Navy ship on which he was then 
stationed.  He testified that he was assaulted by three 
individuals and constrained with duct tape.  He was slammed 
against the wall in the shower and injured his right ear (later 
he found out that he had a perforated eardrum).  (See Hearing 
Transcript p. 2).  He stated that a handle was inserted in his 
rectum.  Two of the attackers had left, but the third attacker 
penetrated him and then cut the duct tape and left.  He further 
testified that two to three weeks later he went to the hospital 
for pain and had surgery for ano fistula.  (Id. at 3 and 10).

He recounts that this person threatened him if he reported the 
incident, and as a result he instead explained to individuals 
around him that he had been in a physical altercation.  The 
Veteran indicates he had to seek medical treatment two days later 
due to the incident for resulting injuries.  He further states he 
considered going AWOL at first to avoid the situation but instead 
arranged for a transfer to another ship.  When this transfer took 
place, he later confided in a commanding officer aboard that 
vessel as to the occurrence of the prior identified incident.  
The Veteran's account is that a sexual assault was also committed 
against him by this individual.

Records pre-existing service showed diagnosis and surgery for 
right perirectal abscess in 1975.  A March 1979 VA private 
treatment record reflects surgery for a rectal abscess.  (See 
June 1981 Highland Hospital Treatment Record).

A review of service treatment history and personnel records do 
not indicate the Veteran ever reported the occurrence of any 
sexual assault, or otherwise of a physical altercation.  The 
Veteran's personnel file in this regard reveals that he completed 
all training requirements successfully, and received consistently 
favorable performance ratings while stationed aboard the UDT-11.  
He did request a transfer from that duty assignment to another 
location in January 1983, ostensibly to be in proximity with his 
family members and to permit him to travel.  He was transferred 
to the U.S.S. Spiegel Grove in August 1983.  An enlisted 
performance evaluation report from the period of April 2003 to 
October 1983 was referred to the personnel supervisor by 
direction of the commanding officer for derogatory contents.  The 
Veteran opted not to make a statement.

Upon entrance into service, the Veteran reported "no 
rupture/hernia," "piles or rectal disease," and  "VD-
Syphilis, gonorrhea, ect."  (See July 1981 Report of Medical 
History).  Upon clinical evaluation, the Veteran was found to be 
physically normal.  It was also noted that he was not a 
homosexual.  (See July 1981 Report of Medical Examination).  An 
October 1981 service treatment records (STR) reflects a diagnosis 
of ano rectal fistula.  The Veteran had a flare-up of a right 
perirectal abscess in November 1981.  The STRs reflect that he 
had surgery to repair an ano fistula in September 1982.  It was 
noted that the Veteran had a chronic ano fistula for 3 years and 
a rectal abscess in 1975.  (See September 1982 STR).  Another 
September 1982 STR noted that the Veteran was "bleeding from a 
surgical wound (rectal abscess) of 1979.  Wound appears to have 
[been] re-opened."  An October 1982 record noted three separate 
draining perirectal fistulas.  The Veteran had a fistulectomy the 
same month.  A February 1983 STR reflects that the Veteran was 
treated for GC (gonococcus/gonorrhea).  An April 1983 treatment 
record reflects that the Veteran was physically qualified for 
transfer.  A June 1983 STR noted recurrent infected fistula in 
the right buttock.  The October 1983 discharge examination 
reflects a normal clinical evaluation, except for a drum 
perforation.

Post-service medical records dated from July 1990 to March 2002 
reflect, in part, a diagnosis of and treatment for HIV (human 
immunodeficiency virus) and hepatitis and complaints of rectal 
pain.  (See July 1990 Atlanta Family Care Center Treatment 
Records; VA treatment records dated from January 1998 to March 
2002).  The Veteran was diagnosed with HIV in July 1990.  The 
Veteran stated that he had HIV symptoms since 1984.  (See Hearing 
Transcript, p. 12).  A January 2002 VA treatment record reflects 
a possibility that the Veteran suffered a temporal bone fracture 
of the right ear in 1983.  A March 2002 VA treatment reflects 
complaints of rectal bleeding and a history of perirectal abscess 
drainage and fistulectomy.  Veteran also reported that he had 
sustained rectal trauma by the insertion of a foreign object in 
service.

The Veteran underwent a VA examination in January 2003.  The VA 
examiner was unable to review the claims file.  The Veteran 
reported, in part, that his stressors were sexual harassment and 
that he was initially sexually assaulted with a broomstick and 
then raped in service.  The Veteran reported that he had to have 
surgery on several occasions to repair his anus.  He also stated 
that he has substance abuse problems from 1985 to 1995.  The VA 
examiner stated that "[o]bviously, he was exposed to the 
traumatic stressor of sexual rape that he suffered while he was 
in service."  However, the VA examiner had some question about 
the way that the information was presented and the VA examiner 
suspected that there was much more to the situation.  The VA 
examiner noted that the Veteran had difficulty discussing the 
incident and had questions as to the validity of the information 
given to the VA examiner.  The VA examiner concluded that the 
Veteran had chronic PTSD from both harassment and rape while in 
service.  The Board notes that there is discrepancies in the VA 
examiner's opinion as to the date of the rape that appears to be 
a typographical error.

VA treatment records from January 2003 to July 2010 reflect 
continued treatment for PTSD.  Additionally, a March 2004 VA 
treatment record reflects that the Veteran has difficulty with 
hemorrhage of the rectum and anus.  A July 2004 VA treatment 
reflects history of perirectal abscesses and surgery for removal 
of same.

An October 2005 written statement from the Mobile Veterans 
Readjustment & Counseling Center (MVRCC) stated that the 
Veteran's multiple health problems continue to exacerbate his 
PTSD that he has suffered since service.

A June 2006 written statement from a Mobile Vet Center's social 
worker reiterates the same contentions as the Veteran.  The 
social worker essentially contends that the Veteran suffers from 
PTSD as a result of sexual trauma in service.

A January 2007 written statement from a psychologist stated, in 
part, that it was his opinion that the Veteran suffered from PTSD 
as a result of sexual abuse while in the Navy.

SSA disability records reflect, in part, that the Veteran was 
diagnosed with PTSD as a result of his sexual assault in service.  
The SSA found the Veteran to be disabled as result of HIV and 
PTSD.  An SSA examiner diagnosed the Veteran with PTSD due to his 
reported stressor of rape while in service.

The Veteran has described in connection with the claim that he 
reported to military personnel in October 1983 that he had 
homosexual tendencies, and that this was untrue and was only 
recommended to him in his conversations with the chaplain as a 
means to evade the stressful circumstances of his situation and 
obtain a discharge.  The personnel history indicates this on his 
Form DD-214 (Report of Separation from Service).  There is no 
further elaboration in this or other records to help show that 
prevarication was intended as a means to avoid stressful 
circumstances.  

The Veteran has provided written statements from a member of the 
clergy indicating that he had counseled the Veteran several times 
concerning the alleged rape in service and that the Veteran 
confided in him in 1982.  (See April 2002 and March 2006 Written 
Statements from Bishop J. F.).  Specifically, he stated that the 
Veteran contacted him while in service and told him that he was 
attacked by several men while showering.  He had a boom handle 
inserted into his rectum and one man penetrated him.  His right 
ear was injured when he was slammed against a wall.  He stated 
that the Veteran was extremely disturbed and in a state of panic.  
He made it clear to the pastor that he did not want to report the 
incident out of fear, shame, and embarrassment.  The Veteran was 
advised in a subsequent call to seek medical attention for his 
bleeding rectum and injured ear.  The pastor stated that he had 
known the Veteran since birth and find him to be honest, 
outstanding, and dependable man.  He further stated that the 
Veteran has become more withdrawn since the incident.

The Board finds the clergy statements to be credible due the 
consistency of his reported statements, the level of detail of 
his statements, moral character, and the fact that he has no 
interest in the Board's determination.  See Caluza v. Brown, 7 
Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table).  

The Board is also cautious in attaching too much significance to 
delays in reporting an alleged assault.  Such delays can also be 
characteristic of this type of trauma.  See Patton, 12 Vet.App. 
at 275 (delay of 33 years in reporting alleged rape to medical 
professionals).  Although the January 2003 VA examiner has 
indicated "some question about some of the information given 
today as to how valid it was;" the vague statement appears to 
stated in the context of the level of detail that the Veteran 
reported to the VA examiner and does not negate the fact that the 
VA examiner found that he had PTSD due to sexual assault in 
service.  

While not dispositive of the issue, the evidence confirming the 
Veteran's treatment for bleeding from a prior surgical wound 
(rectal abscess) of 1979; surgery for three perirectal fistulas; 
right ear drum perforation; request for a transfer; deterioration 
in work performance; substance abuse, and statements from his 
pastor strongly suggests that a claimed in-service stressor 
actually occurred.  Although an alternative explanation for the 
asserted behavioral changes and physical ailments could be 
postulated, such postulations are impermissible for the Board 
make.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (finding 
that the Board may consider independent medical evidence to 
support findings rather than provide its own medical judgment or 
opinion).  

At the very least, the evidence is in relative equipoise.  That 
is, there is an approximate balance of evidence for and against 
whether there is credible supporting evidence of an in-service 
stressor.  Under such circumstances, all reasonable doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  After considering all the evidence of record, the Board 
determines that that the evidence favors service connection for 
PTSD.  Accordingly, the appeal is granted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran requested a travel board hearing as indicated on the 
December 2007 VA Form 9.  A hearing was not scheduled.  Under 
applicable regulations, a hearing on appeal will be granted if a 
Veteran, or his representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2009).  Because failure to afford 
the Veteran the requested hearing would constitute a denial of 
due process and result in any Board decision being vacated, 38 
C.F.R. § 20.904(a) (2009), this matter must be addressed before 
the Board promulgates a decision as to those issues.  

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a travel board hearing 
before a Veterans Law Judge at the RO in 
accordance with applicable procedures.  The 
Veteran and his attorney should be notified 
of the time and place to report for the 
hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


